Mr. Justice Fisher,
delivered the opinion of the court.
The appellant’s intestate, Joel Hill, while acting as guardian during his lifetime, under the appointment of the Probate Court of Yalabusha county, received through his agent certain moneys, belonging to his wards in the state of South Carolina, which money he omitted to inventory or to account for, to said court; and the question now presented for decision is, whether the appellants, as his administrators, are liable to the appellees, the wards of the deceased guardian, for the money thus collected.
It is insisted that the guardian had no authority to collect the *161money due to the wards, in the State of South Carolina, and that therefore the appellees, as administrators, should not be held accountable for the same. It may be true that the guardian did more than his duty, in going beyond the limits of the state to collect the money, but his authority to receive and receipt for the same, was a question which the debtors in South Carolina, or the wards now alone, have a right to make, and not the guardian or his representatives.
The decree of the court below is affirmed.